Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10, recite the limitation "surfaces of the first particles are coated with second particles at an average coating ratio of 0.15 or greater” and such wording causes the reader to think that the average coating ratio represents some kind of coating relation between the first particles and the second particles, something like the ratio at which the second particles cover the surface of the first particles. That is however not the case because from the Specification, in particular pages 13-15, the average coating ratio represents the percentage of coated area in the measuring section (102) of the MDK apparatus. In short, the claims should be drafted in such a way that the average coating ratio is not confused with a ratio at which the second particles cover the surface of the first particles.
Also, claims 1 and 10 recite the limitation "a Material Development Kit (MDK)" and it is unclear what Material Development Kit is being used.
Claims 2-9 and 11 depend from claims 1 and 10, respectively, so they are similarly unclear, therefore all claims are unclear.
In addition, claim 2 recites “a ratio at which the second particles are attached is 0.20 or greater but 0.75 or less“ and it is unclear what exactly is meant by such attachment ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743